Citation Nr: 1817885	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 50 percent for mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome, from November 18, 2014 to November 1, 2017, and to a rating higher than 10 percent, thereafter, to include whether the reduction from 50 percent disabling to 10 disabling, effective November 1, 2017, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to February 1977 and February 1978 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Board denied the Veteran's claim for entitlement to a rating higher than 10 percent for mechanical low back pain with degenerative changes of the lumbar spine and intervertebral disc syndrome, prior to November 18, 2014 and remanded the portion of the claim for entitlement to a rating higher than 50 percent, thereafter. 

In an August 2017 rating decision, the Veteran's 50 percent rating for his lumbar spine disability was reduced to 10 percent disabling, effective November 1, 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome, from November 18, 2014, to include whether the reduction from 50 percent disabling to 10 disabling, effective November 1, 2017, was proper.

The Board observes that a new precedential opinion that directly affects these issues was issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The prior examination does not show compliance with Correia.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his lumbar spine disability. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

(a) All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

4. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


